                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

DAVID ALAN CARTER,

                       Plaintiff,

               v.                                            Case No. 20-C-1433

WISCONSIN DEPARTMENT
OF CORRECTIONS, et al.,

                       Defendants.


                                       SCREENING ORDER


        Plaintiff David Alan Carter, who is currently serving a state prison sentence at the Dodge

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. The case is before the court on Plaintiff’s motions to

proceed without prepayment of the filing fee, for appointment of counsel, and to add a defendant.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint as required under 28 U.S.C. § 1915(a)(2). Due to insufficiency of funds, he was not

required to pay an initial partial filing fee. Plaintiff’s motion for leave to proceed without

prepaying the filing fee will be granted.

                                    SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint



         Case 1:20-cv-01433-WCG Filed 09/29/20 Page 1 of 5 Document 19
or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where the

alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he

complaint’s allegations must be enough to raise a right to relief above the speculative level.” Id. at

555 (internal quotations omitted).

                                       THE COURT’S ANALYSIS

        Plaintiff alleges that on July 9, 2020, he received a letter from the Wisconsin Department

of Corrections (DOC) stating that an “employee with the DOC noticed a breach of [protected

health information] in individuals in the DOC’s care; individuals residing at treatment facility’s


                                                    2

         Case 1:20-cv-01433-WCG Filed 09/29/20 Page 2 of 5 Document 19
[sic] were affected by this breach.” Compl., Dkt. No. 1, at 4. The letter stated that the three

vendors that did not “properly mask” the treatment facilities were Defendants Union Supply direct,

Access Secure Pak, and Jack L. Marcus. Id., at 5. Plaintiff alleges that this breach has caused him

to be “very hesitant about getting further [mental health] treatment he desperately needs.” Id.

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff seeks to assert a claim under the Health

Insurance Portability and Accountability Act of 1996 (HIPAA), Publ. L. No. 104-191, 110 Stat.

1936. HIPAA provides that the Secretary of Health and Human Services can seek both civil and

criminal penalties for improper disclosures of protected health information. See 42 U.S.C.

§§ 1320d-5(a)(1), 1320d-6. There is no express language in the statute conferring a private right

of action, and courts have routinely held that HIPAA does not create a private cause of action

pursuant to 42 U.S.C. § 1983. See Carpenter v. Phillips, 419 F. App’x 658, 659 (7th Cir. 2011).

Accordingly, Plaintiff has failed to state a claim upon which relief can be granted. And as HIPAA

does not create a private cause of action, there is no reason to add another defendant.

       Plaintiff has provided no arguable basis for relief from the courts, having failed to make

any rational argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711,

720 (7th Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub

nom. Neitzke v. Williams, 490 U.S. 319 (1989)).

       IT IS THEREFORE ORDERED that Plaintiff’s motions for leave to proceed in forma

pauperis (Dkt. Nos. 3 and 18) are GRANTED.



                                                  3

         Case 1:20-cv-01433-WCG Filed 09/29/20 Page 3 of 5 Document 19
        IT IS FURTHER ORDERED that Plaintiff’s motion to add defendants (Dkt. No. 15) is

DENIED.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED due to the dismissal of this claim, Plaintiff’s motions to

appoint counsel (Dkt. Nos. 2 and 9) are DENIED.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 29th day of September, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                    4

         Case 1:20-cv-01433-WCG Filed 09/29/20 Page 4 of 5 Document 19
This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                     5

         Case 1:20-cv-01433-WCG Filed 09/29/20 Page 5 of 5 Document 19
